                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )             No. 3:18-cr-00397-JO
                                               )
               v.                              )
                                               )
COLE WILLIAM GRIFFITHS,                        )             OPINION AND ORDER
                                               )
                                               )
                        Defendant.             )


JONES, J.

        Defendant Cole William Griffiths (Griffiths) moves to reduce his sentence under 18

U.S.C. § 3582(c)(l)(A)(i), requesting that his sentence be reduced to time served and that he

spend the remainder of his imposed term of imprisonment on home confinement. ECF No. 62.

Griffiths pleaded guilty to conspiracy to distribute marijuana and money laundering. In August

2020, the Court sentenced him to concurrent 24-month sentences on the charges. In the

Judgment of Criminal Conviction (JCC), the Court recommended to the Bureau of Prisons

(BOP) that Griffiths be placed at a Residential Reentry Center (RRC) with work release. ECF

No. 47 at 2. Instead, the BOP designated Griffiths to FCI Sheridan's minimum security satellite

camp. To avoid potential exposure to COVID-19 and to allow Griffiths time to challenge the

BOP placement, the Comi extended Griffiths's self-smTender date three times. ECF Nos. 57, 61,

64. His cmTent surrender date is October 19, 2021.

        Griffiths, age 32, has asthma, a condition that, according to the Centers for Disease and

Control Prevention (CDC), might increase his risk of severe illness should he contract COVID-


1   Opinion and Order
19. People Who Are at Higher Risk for Severe Illness, CDC (March 29, 2021)

https :Ilwww. cdc.govlcoronavirus/2019-ncovlneed-extra-pre cautions/people-with-medical-

co nditions. html (last visited April 12, 2021). In October 2020, Griffiths's counsel wrote a letter

to the Warden at FCI Sheridan requesting compassionate release. ECF. No 62-1. The record

does not include any response by the Warden. Thereafter, Griffiths filed this motion which the

government opposes.

                                       LEGAL STANDARD

        A district court generally "may not modify a term of imprisonment once it has been

imposed." 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

However, Congress has expressly authorized a district court to modify a defendant's sentence in

three limited circumstances, including granting a motion for compassionate release under 18

U.S.C. § 3582(c)(l)(A).

        Although the compassionate release statute previously permitted sentence reductions only

upon motion of the Director of the Bureau of Prisons (BOP), Congress expanded the statute in

the First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018)

(FSA). Pursuant to the FSA, a court may reduce a defendant's sentence if"extraordinary and

compelling reasons warrant such a reduction; ... and ... that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission .... " 18 U.S.C. §

3582(c)(l)(A)(i). Congress did not define "extraordinaiy and compelling" other than providing

that "[r]ehabilitation of the defendant alone" is insufficient. 28 U.S.C. § 994(t).

        The "applicable policy statement by the Sentencing Commission" for sentence reductions

was last amended before the FSA passed and is found in the Application Notes to United States

Sentencing Guidelines (U.S.S.G.) § !B 1.13. Application Note 1 of the policy statement



2   Opinion and Order
commentaiy defines extraordinai·y and compelling reasons justifying compassionate release. U.S.

Sentencing Guidelines Manual§ lB!.13, cmt. n.1 (U.S. Sentencing Comm'n 2018). Application

Note 4 directs courts to consider the sentencing factors found in 18 U.S.C. §3553(a) and

determine whether the defendant is a danger to the safety of the community before granting

compassionate release. Id. at cmt. n.4. Although applying only to motions filed by the BOP

director and not those filed by a defendant, the policy statement "may inform a district comt's

discretion for §3582(c)(l)(A) motions filed by a defendant." United States v. Aruda, No. 20-

10245, 2021 WL 1307884 at *4 (April 8, 2021).

        The Sentencing Commission's policy statement defines extraordinary and compelling

circumstances to include among other factors the medical condition of the defendant, including a

terminal illness, or any non-terminal illness "that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover." Id at cmt. n.1 (A).

        While the COVID-19 global health crisis is an exceptional event, even so, compassionate

release remains "rare" and "extraordinary," and courts routinely deny claims from inmates

absent a showing of truly exceptional circumstances. United States v. Hamman, No. 3:16-cr-

185-SI, 2020 WL 3047371, at *5 (D. Or. June 8, 2020); United States v. Valdez, No. 3:19-cr-

323-IM-0l, 2021 WL 325715, at *3 (D. Or. Feb. 1, 2021). The existence ofCOVID-19 cannot

alone justify compassionate release. As the United States Comt of Appeals for the Third Circuit

explained:

        We do not mean to minimize the risks that COVID-19 poses in the federal prison
        system, ... [bJut the mere existence of COVID-19 in society and the possibility
        that it may spread to a particular prison alone caimot independently justify
        compassionate release, especially considering BOP's statutory role, and its
        extensive and professional effotts to curtail the virus's spread.



3   Opinion and Order
United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        To demonstrate extraordinary and compelling reasons for compassionate release,

defendants should show that they are particularly susceptible to serious illness or death if they

contract COVID-19, usually as a result of one or more underlying comorbidities. United States

v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at *2 (M.D. Pa. Mar. 11, 2021). And

' [c]hronic conditions that can be managed in prison are not a sufficient basis for compassionate

release." United States v. Ayon-Nunez, l:16-cr-130-DAD, 2020 WL 704785, at *2-3 (E.D. Cal.

Feb 12, 2020); United States v. Valdovinos, 3:l 8-cr-497-SI-03, 2020 WL 7711363, at *2 (D. Or.

Dec. 29, 2020).

        A defendant bears the burden to establish both that he has satisfied the procedural

requirements for judicial review and that compelling and extraordinary reasons exist to justify

compassionate release. 18 U.S.C. § 3582(c)(l)(A).

                                              DISCUSSION

        At the core of Griffiths's motion is a request to be resentenced. Griffiths anticipated he

would be placed at an RRC based on the Court's recommendation at sentencing. Instead, the

BOP placed him at a minimum-security facility. The sentence the Court imposed was two 24-

month terms of imprisonment to be served concurrently. The Comt reconunended Griffiths be

placed at a RRC. While a comt may make recommendations regarding placement, it is only a

recommendation. Ultimately, the BOP determines a defendant's placement. 18 U.S.C. §

362l(b).

        While a compassionate release motion pursuant to 18 U.S.C. § 3582 provides an

exception to the general rule that terms of imprisonment cannot be modified once imposed, the

text of the statute contemplates that a defendant seeking release already be in the custody of the



4   Opinion and Order
BOP. See United States v. Konny, 463 F. Supp. 3d 402,404 (S.D.N.Y. 2020) (based on the

"plain terms" of the statute, only defendants who have begun serving their term of imprisonment

at a BOP facility are eligible for compassionate release); United States v. Picardo, No. 19-401

(SRC), 2020 WL 6501730 at *2 (Nov. 5, 2020) (compassionate release applies only to a

defendant who has begun serving his term at a BOP facility). To date, Griffiths has not begun

serving his sentence.

        Furthermore, § 3582(c) provides the Court with limited authority to reduce a term of

imprisonment, not modify a sentence so that a defendant can serve his entire sentence on home

detention. Id. In a similar case in this district, United States v. Staggs, No. 3:18-cr-375-SI, 2020

WL 7625229 (Dec. 22, 2020), the court sentenced defendant to six months in prison to be

followed by one year of supervised release. After receiving extensions to his self-surrender date,

defendant petitioned the BOP for compassionate release, which was denied. Next, defendant

filed a motion for compassionate release with the court, asking his sentence be reduced to time

served and that he spend the remainder of his sentence on home confinement. In denying the

defendant's motion, the court rnled there was no basis for resentencing. "Compassionate release

allows for the reduction of a term of imprisonment, not a modification so that a defendant can

serve his entire sentence on home confinement." Id. at *3. Here, changing Griffiths's sentence

from 24-month concurrent sentences to 24 months of home detention, is tantamount to

resentencing, which this Court has no legal authority to do.

        Finally, Griffiths has not made the necessaty showing that "extraordinaty and compelling

reasons" justify compassionate release. At 32 years old, Griffiths's age does not put him in the

categ01y of people who are more likely to get severely ill from COVID-19. People with Certain

Medical Conditions, tips :/lwww. cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-



5   Opinion and Order
with-medical-conditions. html (last visited April 30, 2021 ). And Griffiths does not allege that his

asthma is moderate to severe, which could make him more likely to get severely ill from

COVID-19. Id.

        Vaccinations for COVID-19 are now available in the State for Oregon for anyone over

the age of 16. https://govstatus.egov.com/OR-OHA-COVID-19 (April 19, 2021). The

vaccinations are effective in protecting individuals from severe illness or death from the novel

coronavirns. What We Know and What We 're Still Learning,

https:llwww.cdc.gov/coronavirus/2019-ncov/vaccines/fitlly-vaccinated.html. (last visited April

30, 2021 ). The Centers for Disease Control and Prevention (CDC) reported that breakthrough

cases, defined as positive COVID-19 test results received at least two weeks after patients

receive their final vaccine does, represent 0.0097 percent of the fully vaccinated population.

COVID-19 Breakthrough Case Investigations and Reporting,

https:/lwww.cdc.gov/vaccines/covid-19/health-departmentslbreakthrough-cases. html (last visited

April 30, 2021 ). Currently, FCI Sheridan reports no cases of COVID-19 infections among

inmates. https://www.bop.gov/coronavirus/ (last visited April 30, 2021). After receiving three

extensions on his self-surrender date, Griffiths has until October 19, 2021 to obtain a vaccination

to protect himself from COVID-19.

                                             CONCLUSION

        For the reasons stated, Griffiths's Motion for Compassionate Release, ECF No. 62 is

DENIED.

        Dated this 3(1,f April, 2021.



                                                                J
                                                      , Senior District Comi Judge


6   Opinion and Order
